Citation Nr: 0535204	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  02-18 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral 
trenchfoot.

2.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971.  He served in the Republic of Vietnam from June 
1969 to June 1970.  His military occupational specialty (MOS) 
was a light weapons infantryman and his decorations include 
the Combat Infantryman Badge (CIB) and Bronze Star Medal.  

This case comes before the Board of Veterans' Appeals (Board) 
from January, March, and July 2002 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

Both of the claims at issue were previously before the Board 
in January 2004, when the Board remanded them to the RO for 
further development and consideration.  At that time, the 
Board also remanded for further development a claim 
requesting a rating higher than 50 percent for post-traumatic 
stress disorder (PTSD).  Subsequently, the RO, in a February 
2005 decision, granted a higher 100 percent rating - the 
maximum possible, for the veteran's PTSD.  So that claim has 
been resolved and is no longer before the Board.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (discussing situations and 
the appropriate course of action when the veteran receives a 
higher rating during the pendency of his appeal).

As for the claims that remain - for service connection for 
bilateral trench foot and for hypertension, only one can be 
decided in this decision.  Unfortunately, still further 
development of the evidence is required concerning the claim 
for hypertension.  So, for the reasons discussed below, this 
claim is again being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  The 
Board, however, will go ahead and decide his claim for 
bilateral trench foot.




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim of entitlement to service connection 
for bilateral trenchfoot and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of this claim has been obtained.

2.  The veteran does not currently have bilateral trenchfoot; 
nevertheless, there is competent medical nexus evidence of 
record causally relating his onychomycosis and 
dermatophytosis of the feet to his service-connected diabetes 
mellitus, which he has as a residual of herbicide exposure 
while stationed in Vietnam.


CONCLUSION OF LAW

The veteran's onychomycosis and dermatophytosis of the feet 
is proximately due to or the result of his service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  



VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  

In the case at hand, the veteran was sent VCAA letters in 
February and May 2002 explaining the type of evidence 
required to substantiate his claims for service connection.  
The letters also indicated what evidence he was responsible 
for obtaining and what VA had done and would do in helping 
him obtain supporting evidence.  There was no specific 
mention, per se, of the "fourth element" discussed in 
Pelegrini II, but the letters nonetheless explained that he 
should identify and/or submit any supporting evidence.  And 
in Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), the 
Court held that requesting additional evidence supportive of 
the claim rather than evidence that pertains to the claim 
does not have the natural effect of producing prejudice.  The 
burden is on the claimant in such a situation to show that 
prejudice actually exists.  Furthermore, as also held in 
Mayfield, an error, whether procedural or substantive, is 
only prejudicial "when the error affects a substantial right 
so as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'" (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984).  The content of the VCAA 
notice therefore substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The first VCAA notice, in February 2002, was after the RO's 
initial adjudication of the veteran's claim for service 
connection for bilateral trenchfoot in January 2002.  So this 
did not comply with the requirement that VCAA notice precede 
the initial RO adjudication.  But in Pelegrini II, the Court 
clarified that in cases, as here, where the VCAA notice was 
not issued until after the initial adjudication in question, 
VA does not have to vitiate the initial decision and start 
the whole adjudicatory process anew.  Rather, VA need only 
ensure the veteran receives or since has received content-
complying VCAA notice such that he is not prejudiced.  Here, 
the February and May 2002 VCAA notices provided the veteran 
with ample opportunity to respond before his appeal was first 
certified to the Board in November 2002 and recertified to 
the Board in September 2005.  He was afforded VA examinations 
in June 2005, and VA medical records were obtained, which the 
RO considered prior to issuing the July 2005 supplemental 
statement of the case (SSOC).  And he has not otherwise 
indicated he has any additional relevant evidence to submit 
or which needs to be obtained.  So under these circumstances, 
the Board finds that he was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," and thus, "essentially cured the error in 
the timing of notice".  See Mayfield, 19 Vet. App. at 128 
(holding that section 5103(a) notice provided after initial 
RO decision can "essentially cure the error in the timing of 
notice" so as to "afford a claimant a meaningful 
opportunity to participate effectively in the processing of ... 
claim by VA") (citing Pelegrini II, 18 Vet. App. at 122-24).

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).



A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  But 
medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).  In 
addition, service connection is permitted for aggravation of 
a non-service-connected disability caused by a service-
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995) 
(". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

The veteran's June 1968 pre-induction Report of Medical 
History indicates he denied experiencing a bone or joint 
deformity, lameness, arthritis or rheumatism, and foot 
trouble.  The contemporaneous Report of Medical Examination 
shows that a clinical evaluation of his feet was normal.  He 
began serving on active duty in January 1969.

In October 1969, the veteran complained of immersion of the 
feet, and that his feet were "in bad shape."   
Recommendations were foot powder, limited duty in certain 
areas, and keeping his feet dry.  A day later, he was seen 
for an infection of his feet and admitted for treatment.  The 
diagnosis was immersion foot.  Approximately 3 days later, 
his immersion foot had cleared completely, and he was 
discharged.

The December 1970 Report of Medical History for purposes of 
separation from the military indicates the veteran denied 
experiencing a bone or joint deformity, lameness, arthritis 
or rheumatism, and foot trouble.  The contemporaneous 
Report of Medical Examination shows that a clinical 
evaluation of his feet was normal.  He was discharged from 
the military in January 1971.

Private treatment reports from E. M. Williams, III, M.D., 
show treatment for diabetes mellitus since 1991.

A January 2002 VA endocrinology examination report states the 
veteran did not have any retinopathy, stroke, heart disease, 
renal disease, peripheral vascular disease, or symptoms of 
peripheral neuropathy, but following an examination, 
the diagnosis was diabetes mellitus, with minimal evidence of 
nephropathy.

VA medical records dated February 2000 through June 2001 show 
the veteran had thick toenails bilaterally.  The diagnosis 
was onychomycosis.

A January 2002 VA treatment note shows the veteran complained 
of complications from his diabetes mellitus.  A history of 
onychomycosis was noted and the assessment following an 
examination was pruritus and onychomycosis.

A January 2004 VA discharge summary shows a diagnosis of 
chronic onychomycosis of the toenails.  

A June 2005 VA examination report indicates the veteran 
related having a long history of problems with his feet, 
although he did not provide any details as to onset.  He 
complained of blistering of the skin of his feet and fungal 
infections of the toenails.  He reported that he first began 
treatment for his feet about 3 years earlier and that his 
only problems with his feet during service consisted of a 
fungal-type infection.  The VA examiner noted that a history 
of immersion or circumstances associated with trench foot was 
not elicited.  Physical examination showed onychomycosis of 
both of the great toenails and minor dermatophytosis 
surrounding the great toes bilaterally.  The VA examiner 
concluded the veteran did not have trench foot, but that his 
complaints were common to diabetics with poor control of 
their symptoms.  He further concluded the veteran's 
onychomycosis and minor dermatophytosis were "part and 
parcel of his diabetes . . . ."

Considering the evidence of record in light of the above 
criteria, and affording the veteran the benefit of the doubt, 
the Board finds that service connection is warranted for his 
onychomycosis and dermatophytosis of the feet, inasmuch as 
there is probative medical evidence of record indicating 
these conditions are related to his already service-connected 
diabetes mellitus.  While the claims file does not contain 
any medical evidence suggesting these conditions began in 
service, this is not tantamount to concluding they are 
unrelated to his military service.  Indeed, the provisions of 
38 C.F.R. § 3.303(d) specifically permit granting 
service connection even when the initial diagnoses occurred 
after service, so long as there is competent medical evidence 
establishing the necessary link to service.  And, here, there 
is.  According to the most recent VA examiner's opinion, 
there is a medical basis for granting service connection for 
onychomycosis and dermatophytosis of the veteran's feet as 
secondary to his already service-connected diabetes mellitus, 
i.e., these conditions are a "part and parcel" residual of 
it.  38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  This 
is the only medical opinion of record addressing the etiology 
of these conditions, so this opinion obviously is unrefuted 
since there is none other addressing this determinative 
issue, much less containing a conclusion to the contrary.

The June 2005 VA examiner indicated the veteran does not have 
trench foot, so service connection cannot be granted for that 
condition in the absence of a medical diagnosis confirming 
the veteran currently has it.  And there is no such 
diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim."  See, too, 
Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 
38 U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes).  See, as well, 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The onychomycosis and dermatophytosis, however, were 
associated with the veteran's service-connected diabetes 
mellitus.  Consequently, certainly if resolving any and all 
reasonable doubt in his favor, service connection is 
warranted for the onychomycosis and dermatophytosis of his 
feet as secondary to his already 
service-connected diabetes mellitus.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for onychomycosis and dermatophytosis of 
the feet, as secondary to the service-connected diabetes 
mellitus, is granted.

REMAND

As previously mentioned, the Board remanded the veteran's 
claim for hypertension to the RO in January 2004 for further 
development and consideration.  And while the Board realizes 
the RO provided him several VA examinations, on remand, the 
RO failed to comply with the Board's directives regarding his 
VA hypertension examination, in particular.  So unfortunately 
this requires another remand.  See Stegall v. West, 11 
Vet. App. 268 (1998) (the Board must ensure compliance with 
its remand directives; this is nondiscretionary).

Concerning this, the Board sees that the veteran was afforded 
a VA hypertension examination in June 2005, in connection 
with his claim for service connection for hypertension - 
including as secondary to his service-connected PTSD or, in 
the alternative, as secondary to his service-connected 
diabetes mellitus.  And the report of that evaluation is on 
file.  But there is no indication the VA examiner provided an 
opinion as to whether the veteran's current hypertension is 
causally or etiologically related to his service-connected 
diabetes mellitus.  So a medical opinion is still needed in 
response to this inquiry.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain a medical 
opinion or an examination of the claimant at VA health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

Accordingly, the claim for hypertension again is REMANDED to 
the RO (via the AMC) for the following development and 
consideration:

1.  If possible, have the VA physician 
who evaluated the veteran in June 2005 
(following the Board's prior remand) 
submit an addendum to the report of that 
evaluation indicating whether the 
veteran's hypertension is causally or 
etiologically related his service-
connected diabetes mellitus (i.e., is it 
just as likely as not, meaning 50 percent 
or greater probability that his 
hypertension is proximately due to or the 
result of his service-connected diabetes 
mellitus).  This includes indicating 
whether the service-connected diabetes 
mellitus has chronically aggravated the 
hypertension.  Review all relevant 
evidence in the claims file to assist in 
making this important determination, 
including a complete copy of this remand.  
The examiner should discuss the rationale 
of the opinion.  If an opinion cannot be 
provided without resorting to pure 
speculation, please indicate this in the 
report.

*If, for whatever reason, it is not 
possible to have the VA physician who 
conducted the June 2005 evaluation 
comment further, providing the additional 
information requested concerning the 
veteran's hypertension in a supplemental 
report, then have the veteran reexamined 
to obtain this necessary information.

2.  Then readjudicate the claim for 
hypertension in light of any additional 
evidence obtained.  If the benefit sought 
is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning this claim to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


